TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 16, 2015


                                     NO. 03-15-00554-CV


      Austin Tele-Services LLC d/b/a Austin Tele-Services LP a/k/a ATS, Appellant

                                                v.

                                  Futurenet GMBH, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment rendered by the trial court on June 24, 2015. Appellant has

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

the court below.